By pleading guilty prior to the hearing on his motion to suppress his statements, the defendant forfeited the right to and precluded the possibility of appellate review of his claim that those statements were involuntary and obtained in violation of an invoked right to counsel (see, People v Fernandez, 67 NY2d 686; People v Charleston, 54 NY2d 622). The defendant’s present claim of ineffective assistance of counsel is not estab*453lished by the record and may be raised by a postjudgment motion pursuant to CPL article 440 (cf., People v Pascale, 48 NY2d 997; People v Brown, 45 NY2d 852; see, People v Conyers, 114 AD2d 967, lv denied 67 NY2d 650).
Finally, the defendant’s contention that the County Court failed to honor a sentencing commitment made at the time he entered his plea of guilty is unpreserved for our review (People v Ifill, 108 AD2d 202) and is, in any event, without merit (cf., People v Cataldo, 39 NY2d 578). Bracken, J. P., Lawrence, Kunzeman and Harwood, JJ., concur.